Title: Report on Exports for the Year Ending September 30, 1791, 17 April 1792
From: Hamilton, Alexander
To: 



Treasury Department, April 17, 1792. [Communicated on April 17, 1792]
[To the Speaker of the House of Representatives]
Sir:

In obedience to an order of the House, of the 2d instant, I transmit an abstract of the goods, wares, and merchandise, exported from each State, from the 1st October, 1790, to the 30th September, 1791.
Alexander Hamilton, Secretary of the Treasury.
The Speaker of the House of Representatives.
